DETAILED ACTION
This office action is responsive to the amendment filed 11/22/2022.  As directed, claims 1, 4, 5, 12, 13, and 16 have been amended, claims 9 and 20 have been canceled,  and no claims have been added.  Thus claims 1-8, 10-19, 21, and 22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022  has been entered.
 
Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-8, 10, 11, 13, 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil et al. (2010/0313896) in view of Christopher (6,631,713).
Regarding claim 1, O’Neil discloses an expandable endotracheal device (10) comprising:
an elongated body(14)  configured to change from smaller-size state to a larger-size state ([0036] lines 1-10); a detachable ventilator connector (i.e. ventilator tubing) detachably connected to a proximal end (quick connect/disconnect coupling of end portion 16) of the elongated body (14) and configured to be connected to a ventilation system. ([0034] lines 1-15 disclose that a ventilator connector/ tubing of a ventilation system can be detachable connected to the quick connect/disconnect connector of the proximal end 16); wherein in the smaller-size state, a perimeter, and thus a cross-sectional area, of the elongated body (14)  is restricted to facilitate insertion of the elongated body within a passageway of an in-use endotracheal tube ([0037]  lines 1-6 disclose contracting to a diameter of 1-10mm which would thereby be capable of fitting within a standard endotracheal tube; see [0032] lines 1-5); and wherein the elongated body (14) is configured to: have at least a portion of the perimeter of the elongated body expand to seal to a trachea of a subject ([0031] lines 1-20 disclose expanding to seal with the trachea).
O’Neil discloses a detachable ventilator connector (i.e. ventilator tubing) configured to be connected to a ventilation system ([0034] lines 1-28, [0066] lines 1-5 disclose that a ventilator connector/ tubing can be detachable connected to the quick connect/disconnect connector of the proximal end 16 and connected to a gas source) but does not specifically disclose the ventilator tubing is configured to be connected to a ventilation system connector. However, Christopher teaches in fig. 10, ventilator connector (ventilator tubing) configured to connect to the ventilation system connector (as shown the tubing connects the connector of ventilation system 50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the ventilator of O’Neil with a ventilator connector for the tubing as taught by Christopher to provide the advantage of enhanced ease in fluid flow over distances since the connector allows for tubing connection.  
Regarding claim 2, O’Neil discloses wherein the elongated body (14) provides, in the larger-size state, the inner passageway sufficiently sized for conveying fluid to lungs of the subject ([0031] lines 13-20).
Regarding claim 4, O’Neil discloses wherein the elongated body (14) includes: a stent (expandable region 22 with ribs 20 as stent; [0043] lines 1-10.   In addition, [0032] lines 1-5 disclose use with a stent).
Regarding claim 5, O’Neil discloses the elongated body is configured to have different outer perimeter sizes at different positions along the length of the elongated body ([0036] lines 20-25 disclose varying the diameter along its length).
Regarding claim 6, O’Neil discloses the at least a portion of the perimeter of the elongated body (14) is configured to adapt to a shape of a wall of the trachea of the subject ([0016] lines 1-5, [0039] lines 1-6 disclose conforming to the tracheal anatomy).
Regarding claim 7, O’Neil discloses in figs. 1, 3, and 6, a distal end portion (i.e. distal portion) of the elongated body (14) is curved along a length of the distal end portion (as shown the distal region is curved).
Regarding claim 8, O’Neil discloses the elongated body (14) includes a stent ([0032] lines 1-5).
Regarding claim 10, O’Neil discloses wherein the elongated body (14)  is configured to provide the inner passageway (inner lumen)  extending through the elongated body along the length of the elongated body and with the boundary defining the inner passageway (inner lumen) being configured to slidably receive a ventilation mechanism ([0036] lines 25-32 disclose an expanded diameter of 10-60mm which would thereby be capable of slidably receiving a ventilation mechanism; see [0035] lines 1-5), and wherein the elongated body (14) comprises a plurality of rods (20) extending lengthwise along the elongated body (as shown in fig. 3, the rods 20 extend lengthwise).
Regarding claim 11, O’Neil discloses the elongated body (14) comprises a plurality of flexible membranes (22) each connected to a pair of the rods (20) along lengths of the rods in the pair of rods.
Regarding claim 12, O’Neil discloses an expandable endotracheal device comprising: means for conveying gas (10) from a ventilation system (ventilator; fig. 1) to a lung of a subject; and means for altering (14) at least one of a size or a shape of at least a portion of an outer perimeter of the means for conveying gas from a smaller-size state ([0036] lines 1-10), in which the outer perimeter is sized and shaped to slide within a passageway of an in-use endotracheal tube, [0037]  lines 1-6 disclose contracting to a diameter of 1-10mm which would thereby be capable of fitting within a standard endotracheal tube; see [0032] lines 1-5);  to a larger-size state in which at least a portion of the outer perimeter will seal a trachea of a subject ([0031] lines 1-20 disclose expanding to seal with the trachea); and wherein the means for altering (14) includes means for providing different outward pressures at different positions along the length of the elongated body ([0036] lines 1-20 disclose the elongated body is of material properties configured to expand larger than the trachea when not inserted and is configured to contact and conform to the user’s trachea when inserted thereby applying outward pressure and [0036] lines 20-30, [0055] lines 1-30 disclose the body 14 includes shape which can taper or vary is diameter along its length and maintain its expanded state.  Thus, in areas where the trachea is narrower, the tracheal walls will apply more pressure to the body 14 and the body will apply equal and opposite pressures to the walls.  Similarly, in areas where the user’s tracheal anatomy is larger and applies less pressure to the body 14, the elongated body is configured and able to apply less equal and opposite outward pressure to the tracheal walls).
O’Neil discloses the means for conveying (14) comprise a tube (16) and a connector (connector of ventilation system/tubing) detachably connected to the tube and configured to be connected to the ventilation system ([0034] lines 1-15, [0066] lines 1-5 disclose that a ventilator connector of a ventilation system can be detachable connected to the quick connect/disconnect connector of the proximal end 16). but does not specifically disclose the ventilator tubing is configured to be connected to a ventilation system connector. However, Christopher teaches in fig. 10, ventilator connector (ventilator tubing) configured to connect to the ventilation system connector (as shown the tubing connects the connector of ventilation system 50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the ventilator of O’Neil with a ventilator connector for the tubing as taught by Christopher to provide the advantage of enhanced ease in fluid flow over distances since the connector allows for tubing connection.  
Regarding claim 13, O’Neil discloses wherein the means for conveying gas (10) comprise means for providing an inner cavity (inner lumen) through the means for conveying (14) and sufficiently sized for conveying ventilation gas to lungs of the subject ([0031] lines 13-20).
Regarding claim 15, O’Neil discloses the means for altering include an expandable material (20, 22).
Regarding claim 16, O’Neil discloses means for providing different outer perimeter sizes at different positions along the length of the means for conveying ([0036] lines 20-25 disclose varying the diameter along its length).
Regarding claim 17, O’Neil discloses means for adapting the at least a portion of the outer perimeter to a shape of a tracheal wall of the subject, ([0016] lines 1-5, [0039] lines 1-6 disclose conforming to the tracheal anatomy).
Regarding claim 18, O’Neil discloses a distal end portion of the means for conveying 1s curved along a length of the distal end portion (as shown the distal region is curved).
Regarding claim 19, O’Neil discloses wherein the means for altering include a stent (([0032] lines 1-5 discloses a stent.  In addition, or alternatively, expanders, 20, 22 as stent).
Regarding claim 21, O’Neil discloses  a plurality of rods (20) extending along a length of the means for conveying gas and a plurality of flexible membranes (22) each attached to a pair of the plurality of rods (as shown in fig. 3, the rods 20 extend lengthwise).
Regarding claim 22, O’Neil discloses altering in response to receipt of a member in a cavity defined by the means for conveying gas ([0055] lines 1-10).

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil et al. in view of Green (2008/0115789).
Regarding claims 3 and 14, O’Neil discloses a contracted diameter of 1-10mm which has a cross sectional area which overlaps the claimed range but does not specifically disclose the elongated body/means for conveying gas (14) has a cross-sectional area of less than 60 mm2 in the smaller-size state.  However, Green teaches a contracted diameter of 1-2mm ([0043] lines 1-5) which would thereby produce a cross sectional area less than 60 mm2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cross-sectional area of the tube of O’Neil with a cross sectional area less than 60mm2 to provide the advantage of enhanced ease in intubating various sized patient’s including children.  In addition, it has been held that where the general conditions of a claim are known it is not inventive to determine optimum or workable ranges by routine experimentation.

Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive.
Applicant argues on page 6 last paragraph that O’Neill does not teach the newly added limitations in claims 1 and 12. However, Christopher is now relied on for this limitation.   O’Neil discloses in [0034] lines 1-15, [0066] lines 1-5 that a ventilator connector of a ventilation system can be detachable connected to the quick connect/disconnect connector of the proximal end 16. Christopher teaches in fig. 10, ventilator connector (ventilator tubing) configured to connect to the ventilation system connector (as shown the tubing connects the connector of ventilation system 50).   Thus the combination of O’Neil and Christopher teach this limitation as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785